 In the Matter of CREAMLAND DAIRIES, INC., EMPLOYERandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS,AFL, LOCALUNIONNo. 492,PETITIONERCase No. 33-RC-50.Decided November 2,1948DECISIONANDORDERUpon a petition duly filed, hearing in this case was held before ahearing officer of the National Labor Relations Board. The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the National Labor RelationsBoard makes the following findings of fact :The Employer, a New Mexico corporation with its principal placeof business at Albuquerque, New Mexico, is engaged in the processing,manufacture, and wholesale and retail sale and distribution of milk,butter, cottage cheese, ice cream, frozen novelties, chocolate milk, andother dairy products.During 1947, the Employer purchased raw materials valued in ex-cess of $500,000 of which approximately 25 percent or $125,000 waspurchased from outside the State of New Mexico.During the year1947, the Employer sold finished products valued in excess of$1,000,000, none of which was shipped to points outside the State.Although the Employer, as stated above, makes some purchasesoutside the State of New Mexico, its activities are essentially local incharacter.We, therefore, are of the opinion that it would not effec-tuate the policies of the Act to assert jurisdiction in this case.Accord-ingly, we shall dismiss the petition.'ORDERIT ISHEREBY ORDEREDthat the petition for investigationand certifica-tionof representativesfiled herein be, and it hereby is,dismissed.*Houston, Reynolds,and Murdock.Matter of Purity Creamery Company,79 N. L. R. B.1042;Matter of Fehr BakingCompany, 79 N.L. R. B. 440; andMatter of Sta-Kleen Bakery,Inc.,78 N. L. R. B. 798.80 N. L. R. B., No. 21.106